Citation Nr: 1503562	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to August 1964, March 1968 to February 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2010 by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim.  

The record reflects that the Veteran had combat experience in Vietnam.  His personnel records show that he served in the Republic of Vietnam and he has been awarded the Army Commendation Medal with "V" device.  He has alleged stressors associated with his combat experience.  

The Veteran was afforded a VA examination in December 2010.  At the time, the examiner noted the Veteran's combat experience and reported stressors.  After an examination of the Veteran, he provided no diagnosis in Axis I.  The examiner noted that the Veteran does not appear to meet the criteria for mental health disorder at this time.  It appears he did suffer from at least subclinical PTSD (anxiety disorder NOS) in the past, but these symptoms have resolved over time to the extent that they do not cause current impairment.

At the September 2014 hearing, the Veteran testified that he continues to suffer from psychiatric symptoms including trouble sleeping, isolation, suicidal thoughts, intrusive thoughts and recollections.  Given the Veteran's testimony, it is possible that he may now meet the criteria for a PTSD diagnosis.  Therefore, the Board finds that a new psychiatric examination is needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination by a different examiner than the one who conducted the December 2010 VA examination, to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD.  The Veteran's claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current acquired psychiatric disorder.

b) For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his service in Vietnam and his combat experience.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.
 
2.  After the development has been completed to the extent possible, adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




